DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on September 15th, 2021 in response to the Non-Final Office Action mailed on June 15th, 2021.  Per Applicant's response, Claims 1 & 5-7 have been amended.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-11 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Specification
The disclosure was previously objected to because element number “71” was used to identify two different components. Applicant has provided the appropriate corrections, thereby obviating the previous specification objection.

Drawings
Applicant’s drawing corrections are acknowledged, but the drawings are again objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “7”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 was previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 1-11 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.

Response to Arguments
Applicant's arguments filed September 15th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Neither Lin nor Ficht discloses or suggests a cylinder for a piston type air compressor, wherein a cavity is defined in a cylinder block of the cylinder, a liner is attached to an inner sidewall of the cavity, the liner is securely bonded to the inner sidewall, and the liner defines a compression cavity of the air compressor, wherein the cylinder is die-cast with the liner, as recited in all pending claims.   More specifically, the process for connecting the liner and the cylinder block is not disclosed by Lin. The connection disclosed in Ficht is a threaded connection. Consequently, all pending claims are novel over Lin and Ficht”, the Examiner must respectfully disagree.  Applicant ultimately argues the product-by-process limitation recited within Claim 1.  In particular, Applicant argues that the product-by-process limitation “wherein the cylinder is die-cast with the liner” is not die-cast with the liner” limitation is a product-by-process limitation.  Applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this instance, para. 26 of Lin et al. specifically discloses that the liner 10 is “integrally formed” with the cylinder 30.   In other words, Lin clearly discloses a liner and cylinder block that are integrally formed together (i.e. cast, forged, molded, etc.), thus resulting in a product that is the same as or obvious from the recited product-by-process claim (i.e. a die-cast liner/cylinder assembly).  Therefore, because the claimed apparatus is the same as or obvious from the product disclosed in Lin, the claim is unpatentable.  In the spirit of expeditious prosecution, the Examiner would respectfully note that if Applicant’s desire is to require a particular manufacturing process for casting a cylinder with a liner, such a process would be more appropriately recited within a method claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3, 5-6, & 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 206513530 to Lin et al. (machine translation attached herein).
In regards to independent Claim 1, and with particular reference to Figure 1, Lin et al. (Lin) discloses:

(1)	A cylinder (30) for a piston type air compressor (100; Fig. 1; para. 2; “a cylinder liner assembly of an air compressor”), wherein a cavity is defined in a cylinder block (at lead line 30) of the cylinder (a cavity is clearly formed within the block of the cylinder in the same manner shown within Applicant’s Figure 2), a liner (10) is attached to an inner sidewall of the cavity (apparent in Fig. 1), the liner is securely bonded to the inner sidewall (apparent in Fig. 1), and the liner defines a compression cavity (101) of the air compressor (Fig. 1; receives reciprocating piston 20), wherein the cylinder is die-cast with the liner (this is a product-by-process limitation that does not limit the apparatus claim in any patentable sense; in this instance, para. 26 of Lin et al. specifically discloses that the liner 10 is “integrally formed” (i.e. cast, forged, molded, etc.) with the cylinder/block 30.  Thus, the product in the product-by-process claim (i.e. a die-cast liner/cylinder assembly) is the same as or obvious from the integrally formed assembly of Lin et al., and therefore, the claim is unpatentable).

In regards to Claim 2, a smoothness of an inner surface (11) of the liner is greater than the smoothness of a surface of the cylinder block (30) itself (disclosed within paras. 2, 7-10, 13, 22, 27).
In regards to Claim 3, the liner is die cast together with the cylinder/block (para. 26 discloses that the liner 10 can be “integrally formed” with the cylinder/block 30; additionally, it is noted that the “die cast” limitation is a product-by-process limitation.  Applicant should note that even though product-the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Lin clearly discloses a cylinder and cylinder block integrally formed (i.e. cast, forged, molded, etc.) together.  Therefore, because the claimed apparatus is the same as the product disclosed in Lin, the claim is unpatentable.)
In regards to Claim 5, the inner sidewall of the liner is in a straight cylindrical shape and shape and size of a cross-section of the liner at both ends are the same (apparent in Fig. 1).
In regards to Claim 6, the liner is a deep drawn tube made of aluminum or aluminum alloy (para. 21 discloses “aluminum alloy” for the liner 10; additionally, it is noted that the “deep drawn” limitation is a product-by-process limitation.  Applicant should note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, Lin clearly discloses a straight tubular cylinder made of aluminum alloy.  Therefore, because the claimed apparatus is the same as the product disclosed in Lin, the claim is unpatentable.)
In regards to Claim 8, Lin further discloses a piston type air compressor (Fig. 1; paras. 2, 21), wherein a cylinder of the air compressor is the cylinder (30) of claim 1 (apparent in Fig. 1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (applied above) in view of US 6,474,954 to Bell et al.
In regards to Claim 7, Lin does not further disclose the features of amended Claim 7, including wherein the cylinder is formed of zinc or zinc alloy, as now recited.
However, Bell et al. (Bell) discloses another piston type air compressor (“oilless air compressor”; Abstract; Figs. 1-3) including a cylinder (38) (Figs. 3-4) having a cavity is defined in a cylinder block (50) of the cylinder (a cavity is clearly formed within the cylinder 50 block of the cylinder 38 in the same manner shown within Applicant’s Figure 2 so as to receive reciprocating piston 28), wherein a liner (46) is attached to an inner sidewall of the cavity (as seen in Fig. 3; see also col. 4, lines 1-65), the liner is securely bonded to the inner sidewall (“fusion between the outside of the insert 46 and the heat sink 50”; col. 4, lines 25-26), and the liner defines a compression cavity of the air compressor (as seen in Fig. 3).  Bell further discloses that the cylinder (50) is formed of zinc alloy (col. 4, lines 40-47; “3.0% zinc”; “remainder being aluminum”).  Bell discloses that such a material arrangement provides a high thermal conductivity between the liner and the cylinder (col. 4, lines 19-23), which reliably dissipates heat away from the cylinder without complicating the assembly (col. 5, lines 1-19).  Therefore, to one of ordinary skill desiring an air compressor cylinder assembly with improved heat dissipation, it would have been obvious to utilize the techniques disclosed in Bell in combination with those seen in Lin in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Lin’s cylinder to be made of a zinc alloy material (as taught in Bell) in order to obtain predictable results; those results being improved thermal conductivity between the liner and the cylinder which reliably dissipates heat away from the cylinder without complicating the assembly (as disclosed in Bell).  


Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (applied above) in view of US 2010/0026067 to Striegel.
In regards to Claim 9, Lin does not further disclose an automobile seat, wherein the piston type air compressor of claim 8 is provided in the automobile seat.
However, providing a piston-type air compressor (like that of Lin) within a vehicle seat is well known, as shown by Striegel.  As seen in Figures 1-2, Striegel discloses an automobile seat assembly (18) arranged within a vehicle (10) (“trucks”; para. 2), wherein a piston type air compressor (26) is provided in an air bag (22) of the automobile seat (18) in order to dampen shocks, loads, vibrations, etc., imparted to or passing between seat (20) and the vehicle body (12) (paras. 10-11).  Striegel goes on to disclose that while a wide variety of different compressor designs might be used, a practical implementation strategy is the use of a single piston design, wherein a piston 66 disposed within compressor body 62 is coupled with a rotatable element 67, which may be electrically driven (para. 14).  As such, Striegel makes clear that reciprocating piston air compressors are well known for being a practical means of powering/controlling pneumatically-supported vehicle seats to improve occupant comfort.  Therefore, to one of ordinary skill desiring a more versatile air compressor, it would have been obvious to utilize the techniques disclosed in Lin in combination with those seen in Striegel in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have utilized the air compressor of Lin within a pneumatically-supported vehicle seat (as taught in Striegel; i.e. placing the air compressor directly within an air-bag-type support system to provide improved occupant comfort without increasing seat size) in order to obtain predictable results; those results being a more versatile air compressor that can be used in a wider variety of compressed air applications, including the improvement of comfort in vehicles.
Claim 10, Lin as modified by Striegel discloses an automobile (10; Fig. 1; “trucks” at para. 2), wherein the automobile is provided with the piston type air compressor of claim 8 (this is clearly disclosed in Striegel and clearly results from the combination).
In regards to Claim 11, Lin as modified by Striegel discloses an automobile (10; Fig. 1; “trucks” at para. 2), wherein the automobile is provided with the automobile seat of claim 9 (this is clearly disclosed in Striegel and clearly results from the combination).

Conclusion
Applicant's amendments have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC